                                Case 2:20-cv-02458-JAM-DMC Document 6 Filed 12/28/20 Page 1 of 2




                          1     Patrick L. Deedon, State Bar No. 245490
                          2     John R. Powell, State Bar No. 320187
                                MAIRE & DEEDON
                          3     2851 Park Marina Drive, Suite 300
                                Redding, CA 96001-2813
                          4     (530) 246-6050 / 246-6060 (fax)
                          5     pdeedon@maire-law.com
                                jpowell@maire-law.com
                          6
                          7     Attorney(s) for Plaintiffs,
                          8     JENNIFER FAY COLLINS, C. N., a minor,
                                T. N., a minor, and S. C., a minor
                          9
                       10
                       11
                                                                UNITED STATES DISTRICT COURT
                       12
                                                               EASTERN DISTRICT OF CALIFORNIA
                       13
                       14
                       15
                                 JENNIFER FAY COLLINS,                                      CASE NO.:          2:20-cv-02458-JAM-DMC
                       16        C. N., a minor,
                       17        T. N., a minor, and
                                 S. C., a minor,                                            ORDER ON PETITION FOR
                       18                                                                   APPOINTMENT OF GUARDIAN AD
                                        Plaintiffs,                                         LITEM
                       19
                       20        vs.

                       21        UNITED STATES OF AMERICA,
                                 NICHOLAS HENKE and
                       22        DOES 1-10,
                       23
                                      Defendants.
                       24       ___________________________________/
                       25
                       26
                       27
                       28
Maire & Deedon
2851 Park Marina Dr. Ste. 300   __________________________________________________________________________________________________   PAGE 1
Redding, CA 96001-2813          [PROPOSED] ORDER ON PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM
(530) 246-6050
                                Case 2:20-cv-02458-JAM-DMC Document 6 Filed 12/28/20 Page 2 of 2



                                        Upon reviewing Plaintiffs’ Petition to Appoint Guardian ad Litem and supporting
                          1
                          2     verification, and good cause appearing, the Court finds that it is reasonable and necessary to

                          3     appoint a Guardian ad Litem for minors C.N., T.N., and S.C.
                          4             THE COURT ORDERS that Jennifer Fay Collins is hereby appointed as the Guardian ad
                          5
                                Litem for minors C.N., T.N., and S.C. for purposes of this action.
                          6
                                        IT IS SO ORDERED.
                          7
                          8
                                Dated: December 23, 2020                                /s/ John A. Mendez
                          9                                                             THE HONORABLE JOHN A. MENDEZ
                       10                                                               UNITED STATES DISTRICT COURT JUDGE

                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
Maire & Deedon
2851 Park Marina Dr. Ste. 300   __________________________________________________________________________________________________   PAGE 2
Redding, CA 96001-2813          [PROPOSED] ORDER ON PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM
(530) 246-6050
